DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said non-anchored data nodes".  Although claim mentions anchored data nodes, there is insufficient antecedent basis for the term “non-anchored data nodes” in the claim.
Claims 2-11 are dependent on claim 1, and are rejected for the same reasons.
Claim 6 recites the limitation "said distance function".  There is insufficient antecedent basis for this limitation in the claim.  The examiner notices that claim 5 mentions “a function of a distance”.  However, claim 6 is dependent on claim 3.  The examiner notes that if claim 6 is amended to be dependent on claim 5, then “said function of a distance”, or similar language, should be used instead.
Claim 12 recites the limitation "said migrating nodes" in the “migrate positions” step.  There is insufficient antecedent basis for this limitation in the claim.  Although the claim recites migrating positions of at least some data nodes, “migrating nodes” are not explicitly mentioned.
Claims 13-20 are dependent on claim 12, and are rejected for the same reasons.
Allowable Subject Matter
Claims 21-26 allowed.
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not teach or suggest a system/CRM/process having the combination of elements/steps in the claims including, among other elements, the migration and clustering according to circuit properties and user inputs as described in the claims in order to manipulate and analyze information on an IC.
Class et al. US 2010/0162151 A1 discloses display and movement of objects including relationships between objects, without the analysis or migration of the claims.
Wong et al. US 8,269,790 B2 discloses graphical display including grouping and nodes, without the analysis or migration of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808.  The examiner can normally be reached on M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.